DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Drachtman on 07/27/2021.

The application has been amended as follows: 
In the claims:
 (Currently Amended) An apparatus comprising:
an energy storage device coupled to a DC bus;
a first inverter coupled to the DC bus, the first inverter comprising a plurality of phases;
a contactor coupled to the DC bus between two of the phases of the first inverter
a first electromechanical device coupled to the first inverter;
a second inverter coupled to the DC bus;
a second electromechanical device coupled to the second inverter;
a charge bus coupled to at least one winding of the second electromechanical device, the charge bus configured to supply a DC voltage derived from an external power source to the DC bus through the second inverter and at least one winding of the second contactor is open to charge the energy storage device; and
a controller configured to:
selectively control the second inverter to boost the DC voltage derived from the external power source into a DC voltage suitable for the DC bus; and
selectively control the first inverter and open the contactor to boost or buck the DC voltage suitable for the DC bus into a DC voltage suitable for charging the energy storage device.

(Canceled)

(Canceled)

(Original) The apparatus of claim 1 further comprising a second energy storage device coupled to the DC bus.

(Previously Presented) The apparatus of claim 1 wherein the first electromechanical device comprises a traction motor and the second electromechanical device comprises one of a traction motor and an alternator.

(Canceled)

(Previously Presented) The apparatus of claim 1 further comprising an internal combustion engine coupled to the second electromechanical device.

8-18. (Canceled)

(Currently Amended) A method of charging an energy storage device of an apparatus, the apparatus including a first inverter coupled to the energy storage device, a contactor coupled between two phases of the first inverter, 
selectively controlling the first inverter and closing the contactor to convert a DC voltage into an AC voltage suitable for supplying to the first electromechanical device;
selectively controlling the second inverter to convert a DC voltage into an AC voltage suitable for supplying to the second electromechanical device;
selectively controlling the second inverter to boost a DC voltage derived from the charge bus into a DC voltage suitable for the first inverter, the DC voltage suitable for the first inverter being supplied through the second inverter and second electromechanical device; and
selectively controlling the first inverter and opening the contactor to boost or buck the DC voltage suitable for the first inverter into a DC voltage suitable for charging the energy storage device, the DC voltage suitable for charging the energy storage device being supplied through the first inverter and first electromechanical device.
 
(Canceled)

(Previously Presented) The method of claim 19 further comprising rectifying an AC voltage received from an external charger configured to be coupled to the charge bus.

(Previously Presented) The apparatus of claim 1 wherein the external power source is an AC voltage source.

(Previously Presented) The apparatus of claim 22 further comprising a rectifier coupled to the charge bus for converting AC voltage received from the external power source into a DC voltage suitable for the charge bus.

(Currently Amended) An apparatus comprising:
an energy storage device;
a first inverter coupled to the energy storage device, the first inverter comprising a plurality of phases;
a contactor coupled to the DC bus between two of the phases of the first inverter
a first electromechanical device coupled to the first inverter;
a second inverter coupled to the DC bus;
a second electromechanical device coupled to the second inverter;
a charge bus coupled to at least one winding of the second electromechanical device, the charge bus configured to supply a DC voltage derived from an external power source to the DC bus through the second inverter and at least one winding of the second electromechanical device, the DC bus configured to supply the DC voltage through the first inverter and at least one winding of the first electromechanical device when the contactor is open to charge the energy storage device; and
a controller configured to:
selectively control the first inverter and close the contactor to convert a DC voltage into an AC voltage suitable for supplying to the first electromechanical device;
selectively control the second inverter to convert a DC voltage into an AC voltage suitable for supplying to the second electromechanical device;
selectively control the second inverter to boost the DC voltage derived from the external power source into a DC voltage suitable for the DC bus; and
selectively control the first inverter and open the contactor to boost or buck the DC voltage suitable for the DC bus into a DC voltage suitable for charging the energy storage device.

(Canceled)

(Previously Presented) The apparatus of claim 24 further comprising a second energy storage device coupled to the DC bus.

(Previously Presented) The apparatus of claim 24 wherein the second electromechanical device comprises one of a traction motor and an alternator.

(Previously Presented) The apparatus of claim 24 further comprising an internal combustion engine coupled to the first electromechanical device.

(Previously Presented) The apparatus of claim 24 wherein the external power source is an AC voltage source.

(Previously Presented) The apparatus of claim 29 further comprising a rectifier coupled to the charge bus for converting AC voltage received from the external power source into a DC voltage suitable for the charge bus.

(Canceled) 

(Canceled) 

End of Examiner’s Amendment.


Allowable Subject Matter

Claims 1, 4, 5, 7, 19, 21-24, 27-30 are allowed.

The following is an examiner’s statement of reasons for allowance:  the combination of references does not disclose a contactor coupled to the DC bus between two of the phases of the first inverter, the switching device being a separate component from the first inverter; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DANIEL KESSIE/            Primary Examiner, Art Unit 2836